           Case 2:19-cv-01905-KJD-BNW Document 51 Filed 04/13/21 Page 1 of 4




 1   Christopher W. Mixson
     Nevada Bar #10685
 2   Of Counsel
     Kemp Jones, LLP
     3800 Howard Hughes Parkway
 3   Wells Fargo Tower, 17th Floor
     Las Vegas, NV 89169
 4   (702) 385-6000
     c.mixson@kempjones.com
 5
     Brian W. Chestnut, WA Bar #23453 (admitted pro hac vice)
     Beth Baldwin, WA Bar #46018 (admitted pro hac vice)
 6   Anna E. Brady, WA Bar #54323 (admitted pro hac vice)
     ZIONTZ CHESTNUT
 7   2101 Fourth Avenue, Suite 1230
     Seattle, WA 98121
 8   (206) 448-1230 | Phone
     bchestnut@ziontzchestnut.com
     bbaldwin@ziontzchestnut.com
 9   abrady@ziontzchestnut.com
     Attorneys for Defendants
10

11                              UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEVADA
12
     Eddie Dutchover                                      Case No. 2:19-cv-01905-KJD-BNW
13                                           Plaintiff,
                                                          STIPULATION AND ORDER TO
14          v.                                            CONTINUE EARLY NEUTRAL
                                                          EVALUATION
15   Moapa Band of Paiute Indians, et al.,
                                                          (FIRST REQUEST)
16                                     Defendants.

17          Plaintiff and Defendants, by and through their attorneys of record, hereby stipulate and

18   agree to the following:

19          1.      Defendants filed a motion to dismiss on November 12, 2020 (ECF 28).

20          2.      On December 16, 2020, the parties filed a stipulation to allow Defendants to file a

21   reply brief supporting the motion to dismiss on December 30, 2020 (ECF 40).

22          3.      In that same stipulation, the parties proposed that the Court modify the schedule for

23   submitting a discovery plan under LR 26-1(a) to allow the parties to confer within seven days of


     STIPULATION AND ORDER TO
     CONTINUE EARLY NEUTRAL
     EVALUATION - 1
           Case 2:19-cv-01905-KJD-BNW Document 51 Filed 04/13/21 Page 2 of 4




 1   the ruling on the pending motion to dismiss and to present a discovery plan to the Court within 14

 2   day of the ruling on the motion to dismiss. (ECF 40 ¶ 13).

 3          4.      The Court approved this stipulation on January 11, 2021. (ECF 45).

 4          5.      On April 7, 2021, the Court entered a minute order for the parties to file a proposed

 5   discovery plan and scheduling order (“DPSO”) by April 21, 2021. (ECF 48).

 6          6.      On April 8, 2021, the parties filed a stipulation seeking to modify the schedule set

 7   forth by the minute order, to allow the parties to confer within seven days of the ruling on the

 8   pending motion to dismiss and to present a discovery plan to the Court within 14 day of the ruling

 9   on the motion to dismiss. (ECF 49).

10          7.      The Court has also scheduled an early neutral evaluation (“ENE”) session for May

11   4, 2021 before Magistrate Judge Youchah, with confidential ENE statements due April 27, 2021.

12   (ECF 47).

13          8.      Briefing on the motion to dismiss has been completed, with Plaintiff filing their

14   response brief on December 10, 2020 (ECF 37) and Defendants filing their reply brief on

15   December 30, 2020 (ECF 42).

16          9.      It is likely that the pending Motion to Dismiss will not be decided by the date set

17   for the ENE.

18          10.     Because the pending motion seeks to dismiss all claims against all Defendants, until

19   the motion is decided the parties will not know which defendants or claims, if any, will remain in

20   the case to be evaluated on the merits. Thus, it would be inefficient have the ENE involving all

21   claims and all defendants at this time.

22          11.     Furthermore, because the Court approved and adopted the parties’ stipulation on

23   January 11 that the parties’ discovery plan shall be presented to the Court within 14 days of the


     STIPULATION AND ORDER TO
     CONTINUE EARLY NEUTRAL
     EVALUATION - 2
           Case 2:19-cv-01905-KJD-BNW Document 51 Filed 04/13/21 Page 3 of 4




 1   Court’s ruling on the pending Motion to Dismiss, ECF 45, and the parties seek to reestablish that

 2   schedule, see ECF 49, no discovery has taken place and the parties have not yet conferred to

 3   develop a DPSO.

 4          12.     For efficiency, the parties propose to postpone the ENE until after the Court makes

 5   its ruling on the Motion to Dismiss.

 6          13.     This is the first request by the parties to extend the date set for the ENE.

 7          14.     This request for a continuance is submitted in good faith and, accordingly, is not

 8   made for the purpose of delay.

 9          PROPOSED SCHEDULE

10          15.     The parties stipulate, agree and propose that ENE shall be postponed until 30 days

11   after the Court makes its ruling on the Motion to Dismiss, at the convenience of the Court, and the

12   deadline for the Court to receive the ENE statements from the parties’ counsel shall be continued

13   and rescheduled to be due one week before the rescheduled ENE.

14    Dated: April 12, 2021                             Dated: April 12, 2021

15
      HKM EMPLOYMENT ATTORNEYS LLP                      KEMP JONES
16
      /s/ Dana Sniegocki
17    Jenny L. Foley (Bar no. 9017)                     Christopher W. Mixson
      Dana Sniegocki (Bar no. 11715)                    Nevada Bar #10685
18    1785 East Sahara, Suite 300                       3800 Howard Hughes Parkway
      Las Vegas, Nevada 89104                           17th Floor
19    Telephone: (702) 805-8340                         Las Vegas, NV 89169
      Facsimile: (702) 805-8340                         Phone: (702) 385-6000
20    Email: jfoley@hkm.com                             Fax: (702) 385-6001
      Email: dsniegocki@hkm.com                         Email: c.mixson@kempjones.com
21
      Attorneys for Plaintiff
22

23


     STIPULATION AND ORDER TO
     CONTINUE EARLY NEUTRAL
     EVALUATION - 3
         Case 2:19-cv-01905-KJD-BNW Document 51 Filed 04/13/21 Page 4 of 4




 1                                          ZIONTZ CHESTNUT

 2                                          /s/ Beth Baldwin
                                            Brian W. Chestnut, WA Bar #23453
                                            Beth Baldwin, WA Bar #46018
 3                                          Anna E. Brady, WA Bar #54323
                                            2101 Fourth Avenue, Suite 1230
 4                                          Seattle, WA 98121
                                            Phone: (206) 448-1230
 5                                          Fax: (206) 448-0962
                                            Email: bchestnut@ziontzchestnut.com
                                                    bbaldwin@ziontzchestnut.com
 6                                                  abrady@ziontzchestnut.com
 7                                          Attorneys for Defendants

 8

 9                        ORDER

                          IT IS HEREBY ORDERED that the Stipulation and Order to
10                        Continue Early Neutral Evaluation (ECF No. 50) is
                          GRANTED.
11
                          IT IS FURTHER ORDERED that the ENE scheduled for
12                        May 4, 2021 is hereby VACATED based on the request of the
                          parties.
13
                          IT IS FURTHER ORDERED that the parties to this matter
                          are to file a notice with the undersigned U.S. Magistrate
14                        Judge within five court days of the decision issued on the
                          pending Motion to Dismiss if dismissal of all claims is not
15                        granted. The Notice shall identify three dates on which the
                          parties are available to attend the ENE. The dates shall be
16                        within 60 days of the Court's order regarding the Motion to
                          Dismiss.
17

18                        ______________________________________________
                          UNITED STATES MAGISTRATE JUDGE
19
                          DATED: April 13, 2021
20

21

22

23


     STIPULATION AND ORDER TO
     CONTINUE EARLY NEUTRAL
     EVALUATION - 4
